         Case 1:20-cv-07608-PGG
              1:20-cv-07473-PGG Document 16
                                         32 Filed 11/10/20
                                                  11/06/20 Page 1 of 2




November 6, 2020


VIA ECF and FAX
Hon. Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    Plaintiffs’ Joint Motion for Appointment of Gayle Blatt and Jean Martin as Interim Co-
       Lead Counsel and the Appointment of an Executive Committee (ECF No. 26)
       Combs, et al. v. Warner Music Group, No. 1:20-cv-07473-PGG
       Kuhn, et al. v. Warner Music Group, No. 1:20-cv-07608-PGG


Hon. Judge Gardephe:

        On October 16, 2020, we filed the above referenced Plaintiffs’ Joint Motion for
Appointment of Gayle Blatt and Jean Martin as Interim Co- Lead Counsel and the Appointment
of an Executive Committee (the “Motion”) in the matters identified therein (ECF No. 26). At that
time, we were aware of five lawsuits having been filed, and had been working with all counsel to
self-organize and reach agreement on the proposed leadership structure.

       The Motion was filed with the support of all known cases on file at the time in this Court.
Those cases are:

       Combs, et al. v. Warner Music Group, No. 1:20-cv-07473-PGG, filed 9/11/20;
       Kuhn, et al. v. Warner Music Group, No. 1:20-cv-07608-PGG, filed 9/16/20;
       Beardsley, et al. v. Warner Music Group, No. 1:20-cv-07967-PGG, filed 9/25/20;
       Cimaglio v. Warner Music Group, No. 1:20-cv-08085-PGG, filed 9/30/20; and
       Guitierrez, et al. v. Warner Music Group, No. 1:20-cv-08117-PGG, filed 9/30/20.

        Subsequently, we became aware of four additional case filings based on the same set of
facts against the same defendant. These include:
         Case 1:20-cv-07608-PGG
              1:20-cv-07473-PGG Document 16
                                         32 Filed 11/10/20
                                                  11/06/20 Page 2 of 2




       Watts v. Warner Music Group, Corp. Case No. 1:20-cv-08644- PGG, filed 10/16/20;
       Hart v. Warner Music Group, Corp. Case No. 1:20-cv-08952-PGG, filed 10/26/20;
       Buck v. Warner Music Group Corp, Case No. 1:20-cv-09075-PGG, filed 10/29/20; and
       Hammett v. Warner Music Group Corp, Case No. 1:20-cv-09261-PGG, filed 11/04/20.

        To date, we have obtained the consent of counsel for Hart and Hammett to the leadership
structure proposed in the Motion. However, counsel for Watts and Buck do not consent to the
proposed structure. Thus, the Motion is now not unopposed or joint as to all Plaintiffs’ counsel,
as it was when it was filed.

       We request the Court’s guidance as to how to proceed, as this new development may cause
the need for revision of the previously proposed deadlines for the filing of a consolidated complaint
and proposed agreed upon briefing schedule (ECF No. 28).

Respectfully Submitted,

 /s Jean S. Martin                                 /s Gayle M. Blatt
 Jean S. Martin                                    Gayle M. Blatt
 MORGAN & MORGAN                                   CASEY GERRY SCHENK FRANCAVILLA
 201 N. Franklin Street, 7th Floor                 BLATT & PENFIELD, LLP.
 Tampa, Florida 33602                              110 Laurel Street
 (813) 559-4908                                    San Diego, CA 92101
 jeanmartin@ForThePeople.com                       (619) 238-1811
                                                   gmb@cglaw.com


cc:    Via ECF All Counsel of Record in the Related Actions



MEMO ENDORSED

The following briefing schedule will apply to Plaintiffs' motions to appoint interim lead
counsel: Any further motions are due by November 23, 2020; Opposition papers are
due by December 7, 2020; Any reply is due by December 14, 2020. The deadline for
Plaintiffs to file a Consolidated Amended Complaint and for Defendant to respond is
stayed until resolution of the motion to appoint interim lead counsel.




November 10, 2020
